IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

RUTH HALL,
Plaintiff,

V.
C.A. No. N21C-06-066 MMJ
CASINO AT DELAWARE PARK,
William Rickman, Dave Foraker, Cynthia
Carroll, and Vivian Miller, Individually,

Defendants.

Nee ee ee ee ee ee ee” ee” ee” ee ee” ee SS” Se”

Submitted: September 15, 2021
Decided: November 17, 2021

Upon Defendant’s Motion to Dismiss
GRANTED

OPINION

Ruth Hall, Pro Se

Thomas J. Gerard, Esq., Marshall Dennehey Warner Colemen & Goggin,
Wilmington, Delaware, Attorneys for Defendant

JOHNSTON, J.
FACTUAL AND PROCEDURAL CONTEXT

Plaintiff Ruth Hall (“Hall’’) brings this action pro se. Defendants are Casino
at Delaware Park (“Casino”), William Rickman, Dave Foraker, Cynthia Carroll,
and Vivian Miller, individually. Hall asserts multiple claims and raises issues not
cognizable under Delaware law.

The Complaint alleges that this is an “Affidavit Backed Debt Collection
Action/Claim” ! “as the court SUMMONS specifically direct... to avoid adverse
consequence.”

Hall asserts claims and causes of action based on statements such as:

(1) “BY LAW, the JUDGE(S) of the COURT(S) ‘CAN’T’ REJECT

RECUSAL REQUESTS”;

(2) “By Law — Jurors are not bound by instruction given by the Judge”;

(3) “Affidavit Backed Claim Enforcement Actions”;

(4) “There is no Jurisdiction for Judge(s) of the Supreme Court(s) of

Delaware to grant a HEARING of the Defense’ of
DEFENDANT(S)/RESPONDENT(S).” ©

Hall alludes to an alleged oral agreement with the Defendants’ agent,
Cynthia Carroll (“Carroll”), regarding compensation for injury. Plaintiff states that

Carroll made an oral offer of a preference to settle this claim off the record.

 

' Complaint at 6.

* Summary Judgement Request at 3.

3 Notice Prothonotary Enforced Default Judgement at 9.
4 Statement for the PUB REC, at 6.

> Reply To Defendants’ Motion to Dismiss at 6.

® Statement for the PUBLIC RECORD, at 9.
The case is in substance a personal injury action. Hall alleges that an
incident occurred at Delaware Park Casino on May 19, 2019. Hall purportedly
sustained an injury to her lap and knee due to the malfunction of a casino gaming
machine. On May 30, 2019, Defendant Vivian Miller (““Miller’’), a claims adjuster,
sent an email to Hall on behalf of Delaware Racing Association and Delaware
Management Company, LLC. The email provided notice of the expiration of the
statute of limitations. Miller also advised Plaintiff that her claim was being denied
as a result of failing to provide requested information in connection with the claims
investigation process.

Procedural History

Plaintiff filed suit on June 9, 2021. Plaintiff alludes to claims for (1)
personal injury and (2) breach of contract. On July 14, 2021, Defendants moved to
dismiss the complaint based upon expiration of the statute of limitations and failure
to state a claim upon which relief can be granted. On August 6, 2021, Plaintiff
filed her Reply to Defendant’s Motion to Dismiss and moved for Summary
Judgment.

ANALYSIS
Motion to Dismiss Standard
In a Rule 12(b)(6) Motion to Dismiss, the Court must determine whether the

claimant “may recover under any reasonably conceivable set of circumstances
susceptible of proof.””’ The Court must accept as true all well-pleaded allegations.®
Every reasonable factual inference will be drawn in the non-moving party’s favor.’
If the claimant may recover under that standard of review, the Court must deny the
Motion to Dismiss.'°
Statute of Limitations

Section 8119 of Title 10 of the Delaware Code provides, in pertinent part,
that “[n]o action for the recovery of damages upon a claim for
alleged personal injuries shall be brought after the expiration of 2 years from the
date upon which it is claimed that such alleged injuries were sustained....” Hall
alleges she suffered personal injury on May 19, 2019. Therefore, this action is
subject to the Section 8119 two-year statute of limitations. The statute of
limitations terminated on May 19, 2021. Plaintiff filed this case on June 9, 2021—
after expiration of the two-year statutory period.

In Delaware, the “time of discovery rule” tolls the statute of limitations if the
plaintiff suffers an inherently unknowable injury and the plaintiff is blamelessly
ignorant.'! The Court finds that Plaintiff was on actual notice of the alleged injury

on the date the incident occurred.

 

7 Spence v. Funk, 396 A.2d 967, 968 (Del.1978).
8
Id.
® Wilmington Sav. Fund. Soc'v, F.S.B. v. Anderson, 2009 WL 597268, at *2 (Del. Super.) (citing
Doe v. Cahill, 884 A.2d 451, 458 (Del.).
10 Spence, 396 A.2d at 968.
! Clark v. Delaware Psychiatric Ctr., 2011 WL 3762038, at *1 (Del. Super.).

4
Therefore, Defendants’ Motion to Dismiss must be granted. The case was

not timely filed.
Oral Agreement

Plaintiff also essentially argues there was a breach of an oral agreement.
Plaintiff appears to claim that the parties reached a settlement agreement regarding
her injury. Plaintiff alleges that Defendants’ agent, Cynthia Carroll, made an oral
offer of a preference to settle off the record. Plaintiff asserts that the alleged
settlement is a legally-binding oral agreement. Plaintiff relies on Sarissa Capital
Domestic Fund Lp v. Innoviva, Inc,'* for the general preposition that an oral
agreement is binding under Delaware law.

In order to establish the existence of an oral agreement, Plaintiff must prove
each of the essential elements to a contract:

(1) a promise on the part of one party to act or refrain from acting in a

given way; (2) offered to another, in a manner in which a reasonable

observer would conclude the first party intended to be bound by

acceptance, in exchange for; (3) some consideration flowing to the first

party or to another, (4) which is unconditionally accepted by the second

party in the terms of the offer, which may include (a) a verbal act of
acceptance; and (b) performance of the sought after act.'?

 

'29017 WL 6209597, at *21 (Del. Ch.).
13 McCloskey v. McCloskey, 2014 WL 1824712, at *8 (Del. Ch.).

5
A promise is “a manifestation of intention to act ... in a specific way so made as to
justify ... [an] understanding that a commitment has been made.”'* The material
terms also must be clear for a court to enforce the agreement."

The Court finds that Plaintiff has not properly alleged a manifestation of
intention to settle by Defendants that conveys an understanding that a commitment
has been made. Plaintiff has not alleged consideration between the parties. Thus,
Plaintiff has not clearly asserted the terms of the alleged agreement. The Court
finds that Plaintiff has failed to state a claim that an oral agreement exists.
Therefore, Defendant’s Motion to Dismiss must be granted pursuant to Rule
12(b)(6).

Unauthorized Practice of Law

This Court may dismiss claims by parties that are "represented" by someone
engaged in the unauthorized practice of law.’® The unauthorized practice of law
occurs where someone not admitted to the Delaware Bar exercises legal judgment
on a matter of Delaware law on behalf of another person.'’ A non-party lacks

standing to file a lawsuit in a Delaware court.'® A Power of Attorney does not

 

4 Td.

'S Hughes v. Frank, 1995 WL 632018, at *3 (Del. Ch.).

'© Townsend v. Integrated Mfg. and Assembly, 77 A.3d 272, at *2 (Del. 2013).
"7 Id.

8 Td,
permit an unlicensed non-party to bring claims on behalf of another. Powers of
Attorney do not substitute for a license to practice law.

Plaintiff concedes that her nephew prepared the documents relevant to this
litigation. Plaintiff claims her nephew is acting on her behalf as her “Limited
Power of Attorney.”

The Court finds that this case should also be dismissed on the alternative
basis that Plaintiff's nephew, Chancz Prowess, is engaging in the unauthorized
practice of law.

CONCLUSION

The Court finds that this action was filed untimely. The statute of
limitations for personal injury actions had expired.

The Court finds that Plaintiff has failed to properly state a claim that an oral
agreement exists. Plaintiff has not clearly alleged the material terms of the alleged
agreement.

The Court further finds that Chancz Prowess is engaging in the unauthorized
practice of law by preparing documents filed in this Court.

THEREFORE, Defendant’s Motion to Dismiss is hereby GRANTED.

ANY FUTURE CLAIMS BROUGHT UTILIZING THE ASSISTANCE
OF CHANCZ PROWESS, ON BEHALF OF PLAINTIFF, WILL BE

SUMMARILY DISMISSED ON THE GROUNDS THAT CHANCZ
PROWESS IS ENGAGING IN THE UNAUTHORIZED PRACTICE OF

LAW.

IT IS SO ORDERED.

 

 

Thé Honorable M. Johnston